
	

114 SRES 538 ATS: Designating September 2016 as “National Spinal Cord Injury Awareness Month’’. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 538
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2016
			Mr. Rubio (for himself and Mr. Nelson) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating September 2016 as “National Spinal Cord Injury Awareness Month’’. 
	
	
 Whereas approximately 282,000 individuals in the United States live with a spinal cord injury; Whereas spinal cord injuries account for billions of dollars in health care costs and lost wages in the United States;
 Whereas approximately 40,000 spinal cord injury victims are veterans who suffered a spinal cord injury while serving in the Armed Forces of the United States;
 Whereas motor vehicle accidents are the leading cause of spinal cord injuries and the third leading cause of traumatic brain injuries;
 Whereas motor vehicle accidents account for approximately 50 percent of all spinal cord injuries to children under the age of 18;
 Whereas there is an urgent need to develop new neuroprotection, pharmacological, and regeneration treatments to reduce and prevent future incidences of paralysis and reverse current incidences of paralysis; and
 Whereas increased education and investment in research are key factors in improving outcomes for victims of spinal cord injuries, improving the quality of life of victims of spinal cord injuries, and ultimately curing paralysis: Now, therefore, be it
		
	
 That the Senate— (1)designates September 2016 as National Spinal Cord Injury Awareness Month;
 (2)supports the goals and ideals of National Spinal Cord Injury Awareness Month; (3)continues to support research to find better treatments, therapies, and a cure for spinal cord injuries;
 (4)supports clinical trials for promising new therapies that offer hope to individuals living with paralysis; and
 (5)commends the dedication of national, regional, and local organizations, researchers, doctors, volunteers, and people of the United States that are working to improve the quality of life of individuals living with a spinal cord injury and the families of individuals living with a spinal cord injury.
			
